Citation Nr: 9913280	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-04 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for varicose 
veins, left leg, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for varicose veins, 
right leg, either as directly related to active service or as 
secondary to the service-connected varicose veins, left leg.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND


The veteran served on active duty from June 1944 to June 
1946.  The Board has reviewed the evidence of record and 
finds that further development must be performed prior to the 
completion of appellate action.

First, the veteran testified in his December 1998 video 
hearing before the undersigned member of the Board that his 
service-connected varicose veins, left leg, had worsened in 
severity since the last recent, January 1998, VA examination.  
He averred that he now experiences more swelling, increased 
pain, rashes, some ulceration, and the formation of hard 
knots under the skin.  In addition, he stated that he cannot 
wear the support hose prescribed by his physician because 
they cause his skin to break out in allergic reaction.  
Moreover, the veteran testified that he had been treated by 
Dr. Sampognaro for his service-connected varicose veins, left 
leg, six months prior to the December hearing.  Yet, the most 
recent treatment records of record are dated in July 1996.

Second, the veteran has proffered an August 1996 opinion of 
his private treating physician, Joseph Sampognaro, III, M.D., 
in support of his claim for service connection for varicose 
veins, right leg, as secondary to his service-connected 
varicose veins, left leg.  This opinion reflects that 
worsening pain in the veteran's right leg "could be related 
to the fact that this leg has received more use over recent 
years because of the condition of his left leg."  
Dr. Sampognaro does not specify, however, the source or 
extent of this additional pain.  

Third, the records reflects that the RO requested copies of 
the veteran's medical records from the International 
Brotherhood of Electrical Workers (IBEW), Local No. 130, to 
which the veteran was attached, and that the IBEW Local No. 
130 responded that these records are kept at the office of 
the N.E.B.F. and at the International Office.  The record 
does not show the RO made an attempt to obtain these records 
from the addresses IBEW Local Union No. 130 provided.

Accordingly, this case is REMANDED for the following:

1.  The RO should request records of 
additional treatment of the veteran at VA 
facilities and by Dr. Sampognaro of 
Metairie, Louisiana.

2.  The RO should request records from 
the sources identified in the July 3, 
1997, letter from IBEW Local 130.  

3.  The RO should afford the veteran a 
VA examination to determine (1) the 
nature and extent of his disability due 
to his service-connected varicose veins, 
and (2) the nature and extent of any 
additional right leg disability that is 
proximately due to or the result of the 
service-connected varicose veins of the 
left leg.  All indicated tests and 
studies should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should comment 
specifically on the etiological 
relationship, if any, between the 
service-connected varicose veins of the 
left leg and the non-service connected 
varicose veins of the right leg.  In 
addition, the examiner should address 
whether there is additional right leg 
disability, e.g., pain, that is 
proximately due to the service-connected 
varicose veins of the left leg.  If so, 
the examiner should specify the nature 
and extent of the additional disability.  
If it is not possible to do so, the 
examiner should so state.

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for an 
increased evaluation for the service-
connected varicose veins, left leg; for 
service connection for the varicose 
veins, right leg; and for individual 
unemployability due to service connected 
disabilities.  In considering the rating 
for the service-connected varicose veins 
of the left leg, the RO should 
specifically consider whether an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) should be assigned.  In 
considering the claim for service 
connection for right leg disability, the 
RO should also consider whether there is 
additional right leg disability that 
should be service-connected under Allen 
v. Brown, 7 Vet. App. 439 (1995), 
particularly in light of Dr. Sampognaro's 
August 1996 letter.  

5.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


